Citation Nr: 1130817	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to a compensable rating for the residuals of a fungal infection of the right ear, including hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1952, and had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for hearing loss in the left ear, tinnitus, and multiple myeloma, and denied his claim for a compensable rating for the residuals of a fungal infection of the right ear, including hearing loss.  

In January 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for the residuals of a fungal infection of the right ear, including hearing loss, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his January 2011 hearing before the Board, the Veteran withdrew his claim of entitlement to service connection for multiple myeloma.

2.  The Veteran served in infantry in service, as a result of which he was exposed to loud noises.

3.  The Veteran's tinnitus and left ear hearing loss are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for multiple myeloma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a), (b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In May 2009, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to service connection for multiple myeloma, as identified in the May 2009 statement of the case.

At his January 2011 hearing before the Board, the Veteran withdrew his appeal as to this issue.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for multiple myeloma, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection for multiple myeloma is dismissed.  

Duties to Notify and Assist

In this decision, the Board grants service connection for tinnitus and left ear hearing loss, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Service Connection

The Veteran asserts that he has tinnitus and left ear hearing loss as a result of his military service.  In written statements and in January 2011 testimony before the Board, the Veteran described the loud noises to which he was exposed on active duty and in the Reserves as a result of working with heavy artillery.  He stated that he had been experiencing tinnitus for a very long time, and that he associated it with his exposure to loud noises in service.  In an October 2006 written statement, he additionally reported that the fungal infection in his right ear caused a ringing sensation.  

With respect to his left ear hearing loss, the Veteran stated that while on active duty for training in 1976, he experienced a severe pain in his left ear, followed by a loss of hearing in that ear.  He declined to report the pain or hearing loss because he did not want to be discharged from service in the Reserves.  He did, however, seek private medical treatment, as a result of which he was diagnosed with irreversible hearing loss.  Though the records associated with such treatment are unavailable, insurance records dated in February 1976 show that in January 1976, the Veteran underwent diagnostic testing, to include audiometric examination, and EMG, which resulted in a diagnosis of possible hearing loss.

The Veteran, in addition to asserting that he experienced sudden loss of left ear hearing while on active duty for training in the Reserves, asserts in the alternative that his left ear hearing loss is related to acoustic trauma sustained on active duty as a result of working with and in the proximity of heavy artillery.

The Veteran denies a significant history of post-service occupational or recreational noise exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran's service treatment records show that he was treated for a fungal infection of the right ear, but do not show that he sought treatment for or complained of tinnitus or hearing loss.  At no time during his active service, or during his service in the Reserves, was he diagnosed with tinnitus or hearing loss.

The Veteran underwent VA examination of the ears in September 2006 and in March 2009, as a result of which he was diagnosed with profound loss of hearing in the left ear.  The September 2006 VA examiner did not offer an opinion regarding the etiology of the Veteran's left ear hearing loss.  The March 2009 examiner, however, stated that the Veteran's exposure to excessive noise in service may have contributed to his current hearing loss and tinnitus.

In support of his claim, the Veteran submitted a February 2011 letter from his physician, in which the physician indicated that he was familiar with the Veteran's medical record, including his military history, and that in his opinion, it was more likely than not that the Veteran's current hearing loss was related to the acoustic damage he incurred while on active military duty.

Although the VA examiner provided an equivocal opinion regarding the etiology of the Veteran's tinnitus, the Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  He has additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service.

As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As with the Veteran's tinnitus, the VA examiner provided an equivocal etiological opinion with respect to the Veteran's hearing loss.  The Veteran's private physician, however, provided a positive opinion, and supported that opinion by indicating that he was familiar with the Veteran's medical record, including his military history, and that based upon his review of current findings and the Veteran's history, it was more likely than not that the Veteran's hearing loss was related to in-service noise exposure.  This positive opinion, supported by adequate rationale, is entitled to more probative weight than is the equivocal VA opinion.

In addition to the positive opinion provided by the Veteran's private physician, the Board finds that the Veteran has provided credible testimony regarding exposure to acoustic trauma in service, and that his testimony with respect to having first noticed diminished hearing ability in service is competent.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After reviewing the evidence of record, the Board concludes that the in-service evidence demonstrating that the Veteran was exposed to acoustic trauma in the form of heavy artillery fire is persuasive corroboration of the Veteran's contentions, and the February 2011 opinion from his private physician supports a causative relationship.  Additionally, the Board finds persuasive the fact that there is no evidence of significant noise exposure following service, suggesting that the Veteran's hearing loss is the result, at least in part, of noise exposure during the Veteran's service.  

As the Veteran's tinnitus has been determined to have had its initial clinical onset in service, and the Veteran's left ear hearing loss has been determined to be related to acoustic trauma sustained in service, the Board finds that service connection for tinnitus and left ear hearing loss is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disabilities since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issue of entitlement to service connection for multiple myeloma is dismissed without prejudice.

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.

REMAND

Additional development is needed prior to further disposition of the claim of entitlement to a compensable rating for the residuals of a fungal infection of the right ear, including hearing loss.

In this decision, the Board granted service connection for left ear hearing loss.  As the disability attributable to the Veteran's right ear hearing loss cannot be evaluated separately from his now service-connected left ear hearing loss, the claim of entitlement to a compensable rating for the residuals of a fungal infection of the right ear, including hearing loss, must be remanded so that it may be evaluated in conjunction with the Veteran's now service-connected left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  All opinions must be supported by a clear rationale, with citation to relevant medical findings.

2.  Then, readjudicate the claim of entitlement to a compensable rating for the residuals of a fungal infection of the right ear, including hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


